Citation Nr: 1757945	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left eye disability.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran competently and credibly reports that his left eye was injured in service while boxing and that his left eye still hurt.  His service treatment records are unavailable.  

Review of the record does not reveal any post service treatment records.  In an application form dated in June 2014 the Veteran reported that his left eye disability prevented him from working and that he had expenses from PHI Health.  As such, the Board finds it likely that he has had treatment for his left eye.  The Board will remand for attempts to be made to obtain any pertinent treatment records.  See 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination with regard to his claim.  Thus, after any treatment records are obtained, he should be afforded a VA examination to determine the current nature and likely etiology of any diagnosed left eye disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all treatment providers regarding his claimed left eye disability since service.  Thereafter, after obtaining any necessary authorization, attempt to obtain all treatment records regarding the Veteran from all adequately identified treatment providers, including PHI Health.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any identified left eye disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not any left eye disability found to be present was incurred in active service, to include the Veteran's reported boxing in service.  The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

